Title: John Adams to Charles Adams, 1 January 1793
From: Adams, John
To: Adams, Charles


My dear Charles
Philadelphia January 1. 1793
on the Commencement of the new Year I wish you health, honour, Profit and Pleasure through the Course of it, and as many repetitions of these anniversaries as shall be for your own happiness and the benefit of your Friends and Connections in the World. Application and that alone will Secure you, under the Smiles of divine Providence the Blessings of Life.
Make for me the Compliments of the Season to all our Freinds in New York. The disagreable Symptoms of Disaffection to the Union which have appeared in your State, have given me much Anxiety, but have not diminished my regard to their Welfare, nor my Wishes for their Prosperity. They must reflect, if they are not past reflection and they must feel if they are not past feeling on the Unanimity of all their Neighbours against them.
Governor Clinton and his Adherents have discovered an Ambition which will not soon be forgotten in America. and it is not probablle that the People of America will suffer their Union to be dissolved, or the Administraters of their Government to be embarrassed to gratify the Jealousy Envy Ambition or Revenge, or any other Passions litle or great of Mr Clinton or his Mirmidons: though another mortified faction at the southward may be found to magnify the miserable Baggatelle of his services to the Size the first Characters in the Community. The fraud is too gross to deceive the most undiscerning among impartial Men. Let him go on with his arbitrary Exclusions of the best Characters in his State merely because they will not be his Spaniels, and see the Consequence. I rely upon your discretion however. dont neglect to write to
J. A.
